Nott, J.,
delivered the opinion of the court:
This is an action brought to recover the proceeds of eight bales of upland cotton, captured at Charleston, and amounting, as is alleged, to #1,649.
The claimant is characterized by some of the witnesses as having been “ a violent Union man” during the war, and in his own testimony he says : “ I have done something to aid Union prisoners here, from the. time Corcoran came here till they left the race-course. I contributed at every call made^ upon me; I took the carpeting and matting off my floor and gave it to them to make shelter ; I sent them socks, &c., indeed went beyond the means I had, almost. I did nothing to aid the rebellion, being perfectly opposed to it from the very first. Prior to the arrival here of the Union troops I had eight bales of cotton — it was the best upland cotton ; I had it stored on my own place, 398 King street. It was marked J. McM., those being the *121initials of my name. I bad owned this cotton for some time before the Union troops came here. I bought the cotton as an investment and for no illegitimate purpose,' nor for the purpose of running the blockade.”
We are satisfied that this testimony is true, and that the claimant is entitled, so far as his loyalty is involved, to recover.
The cotton of the claimant consisted of two lots : the first, pur- ' chased January 5, 1865, at three cents per pound, in specie ; the second, purchased January 25, 1865, at five cents per pound, also in specie. Of the vendor of this last lot the claimant knew nothing. The march of Sherman from Savannah began on the 22d of January, and this second lot consequently was purchased subsequently. It does not appear that the movement of the army from Savannah was then known at Charleston. The claimant says positively in his testimony, “ I did not buy this cotton to enable parties .who were rebels to get it off their hands,” and this appears to be evidenced by the fact that he paid five cents per pound for it, when he had bought the first, lot on the 5th at three cents. We think, therefore, that this does not come within the decision in Culliton’s case, heretofore rendered, hut that the purchase was a transaction in good' faith and of lawful trade and barter.
The judgment of the court is that the claimant recover the net proceeds of eight bales of upland cotton, amounting in the aggregate to $1,049 60.